 

Exhibit 10.1

August 8, 2006

Kenneth Gilman

President and Chief Executive Officer

Asbury Automotive Group, Inc.

622 Third Avenue, 37th Floor

New York, NY 10017

Dear Ken:

The purpose of this letter is to describe the manner in which you may elect to
exercise the options (the “Options”) held by you to acquire 737,500 shares of
common stock, par value $0.01 per share, of Asbury Automotive Group, Inc. (the
“Company”) pursuant to the terms of an Equity Option Grant dated as of December
3, 2001 (the “Grant”), delivered by the Company to you.

The Board of Directors of the Company has unanimously resolved to provide that
notwithstanding any language in the Company’s 1999 Option Plan (the “Plan”) or
the Grant to the contrary, you may elect in connection with delivering notice of
exercise to the Company in accordance with the terms of the Grant (in lieu of
exercising the Options through direct payment of the exercise price thereof) to
receive from the Company an amount determined by multiplying (a) the difference
obtained by subtracting the exercise price per share of the Options from the
Fair Market Value (as defined in, and as determined pursuant to, the Plan) of a
share of Common Stock on the date of exercise of the Options by (b) the number
of shares of Common Stock with respect to which the Options will be exercised,
subject to payment of withholding taxes pursuant to the terms of the Grant and
the Plan.  Payment of the amount determined as set forth above shall be made in
shares of Common Stock (based on the Fair Market Value of such shares on the
date of exercise of the Options).

Other than as set forth above, nothing herein is intended to modify or change
any provision of the Grant or the Plan, each of which shall remain in full force
and effect.

 


--------------------------------------------------------------------------------


 

Please acknowledge your receipt of this letter by signing below.

Very truly yours,

 

 

 

/s/ Michael J. Durham

 

Michael J. Durham

 

 

 

Nonexecutive Chair

 

 

Acknowledged and agreed to on this 8th day of August, 2006 by:

 

 

 

 

/s/ Kenneth B. Gilman

 

 

Kenneth B. Gilman

 

 

 

 


--------------------------------------------------------------------------------